Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 1 of 8

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wee ee ee ee er ee ere er ee ee et ee ee ee ee ee ee ee eee ow oe

 

 

CHRISTINA RYNASKO,
on behalf of herself and all others similarly situated,
Plaintiff MEMORANDUM DECISION
, AND ORDER
-against- ;
20 Civ. 3250 (GBD)
NEW YORK UNIVERSITY,

 

Defendant.

GEORGE B. DANIELS, United States District Judge:

Plaintiff, the parent of a former NYU student, brings this putative class action against New
York University. Much like the cases already decided by this Court, Plaintiff brings this lawsuit
for breach of contract, unjust enrichment, conversion, and money had and received. (See First
Amended Compl. (“FAC”), ECF No. 25, §§§ 107-159); see also Zagoria v. New York Univ., 2021
WL 1026511 (S.D.N.Y. Mar. 17, 2021); Morales vy. New York Univ., 2021 WL 1026165 (S.D.N.Y.
Mar. 17, 2021); Romankow v. New York Univ., 20-cv-4616, ECF No. 46, (S.D.N.Y. Apr. 20, 2021).
Specifically, Plaintiff seeks a refund of tuition and fees in connection with NYU’s decision to
move all classes to remote learning in response to the COVID-19 pandemic. NYU moves to
dismiss Plaintiffs class action complaint under Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6), arguing that Ms. Rynasko lacks the requisite standing under Article III to bring this action
as a parent. (See Notice of Mot. to Dismiss, ECF No. 31.) After the motion to dismiss was
submitted and argued, Plaintiff sought leave to amend the complaint for the purpose of adding a
student plaintiff. (See Mot. for Leave to Amend Compl., ECF No. 48.) Defendant opposes
Plaintiff's motion for leave to amend. (See ECF No. 52.) NYU’s motion to dismiss is GRANTED.

Plaintiffs motion for leave to amend is DENIED.

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 2 of 8

I FACTUAL BACKGROUND

Similar to the allegations made in Zagoria, Morales, and Romankow, the facts of this case
are simple. Plaintiff is the mother of Emily Rynasko, a former NYU undergraduate student
enrolled in NYU’s Tisch School of the Arts during the Spring 2020 academic semester. (FAC 4§
16, 21.) Plaintiff paid tuition and fees to NYU on behalf of her daughter for the Spring semester.
Ud.) On March 16, 2020, NYU announced that it would be “closing residence halls and holding
classes remotely through the end of the semester.” (/d. 45.) Plaintiff acknowledges that such
measures were “justified.” Ud. 469.) But Plaintiff maintains she “lost the benefit of the in-person
education for which [she] paid, and/or the services for which the[] fees were paid, without having
... tuition and fees refunded.” (Ud. 99 1, 15.)

Because NYU continued to charge full tuition and fees for the Spring 2020 semester,
despite transitioning to online instruction, Plaintiff now seeks “a refund of tuition and fees for in-
person educational services, facilities, access, and/or opportunities” that Plaintiff claims she paid
for and that NYU has failed to provide to her daughter. (/d. 414.) Plaintiff maintains that she
“enrolled her daughter at NYU to obtain the full experience of live, in-person courses and direct
interactions with instructors and students.” (/d. § 17.) Thus, Plaintiff seeks “a full refund for the

portion of the Spring 2020 semester during which classes were held online and not in person.”

(id. 99 14.)

 

‘NYU represents that they “refunded a pro rata amount of housing and meal costs” after the campus’
closure. (Mem. of Law in Supp. of Def.’s Motion to Dismiss (“Def. MTD Mem.”), ECF No. 32, at 5.)
Additionally, “NYU also refunded certain activity fees, following evaluation of ‘dozens of individual
school-and course-based fees for the purpose of determining potential refunds.’” (d.)

2

 

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 3 of 8

Il. LEGAL STANDARDS
A. Standing

“Standing is ‘the threshold question in every federal case, determining the power of the
court to entertain the suit.’” Ross v. Bank of America, N.A., 524 F.3d 217, 222 (2d Cir. 2008)
(quoting Denney v. Deutsche Bank AG, 443 F.3d 253, 263 (2d Cir. 2006)). To invoke the
jurisdiction of a federal court, a plaintiff must establish that they have standing under Article III
of the Constitution. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

To establish standing a plaintiff must demonstrate that they have suffered “(1) an injury-
in-fact; (2) that is fairly traceable to the challenged conduct of the defendant; and (3) that can likely
be redressed by a favorable decision.” Mantena y. Johnson, 809 F.3d 721, 731 (2d Cir. 2015). An
“Injury in fact” must be both “concrete and particularized” and “actual or imminent, not conjectural
or hypothetical.” Lujan, 504 U.S. at 560. A district court must dismiss a complaint for lack of
subject matter jurisdiction, under Rule 12(b)(1) of the Federal Rules of Civil Procedure, if a
plaintiff fails to establish standing to bring the action. Cortlandt St. Recovery Corp. y. Hellas
Telecomm., 790 F.3d 411, 416-17 (2d Cir. 2015),

B. Leave to Amend
Federal Rule of Civil Procedure 15(a) provides that a court should grant leave to amend
“freely ... when justice so requires.” Fed. R. Civ. P. 15(a)(2). “A district court has broad discretion
in determining whether to grant leave to amend....” Perez y. 117 Ave. of the Americas Food Corp.,
No. 15 Civ. 8151 (JPO), 2016 WL 5415090, at *1 (S.D.N.Y. Sept. 27, 2016) (quoting Gurary y.
Winehouse, 235 F.3d 792, 801 (2d Cir. 2000)). However, “[i]t is well established that leave to amend
a complaint need not be granted when amendment would be futile.” Kim v. Kimm, 884 F.3d 98, 106

(2d Cir, 2018) (quoting Ellis v. Chao, 336 F.3d 114, 127 (2d Cir. 2003)).

 

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 4 of 8

“Amendment to a pleading is futile if it could not withstand a motion to dismiss pursuant to
[Federal Rule of Civil Procedure} 12(b)(6).” Long v. Parry, 679 F. App’x 60, 63 (2d Cir. 2017)
(citing Dougherty v. Town of N. Hempstead Bd. of Zoning Appeals, 282 F.3d 83, 88 (2d Cir.
2002)); see also Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993) (“Where it appears
that granting leave to amend is unlikely to be productive, however, it is not an abuse of discretion to
deny leave to amend.”). Therefore, “to survive a motion to amend challenged on futility grounds,
the proposed amended complaint must plead ‘factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.’” Jd. (citing Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009)).

Il. MS.RYNASKO LACKS STANDING TO SUE

The standing analysis and applicable substantive law discussed in Romankow applies with
equal weight here.

Plaintiff here argues that she has Article II standing because she suffered an “economic
loss” due to NYU’s “switch from the more valuable in-person education and campus access they
contracted for to the less valuable online-only education.” (Mem. of Law in Opp’n to Def.’s
Motion to Dismiss (‘“PI.’s Opp’n’”’), ECF No. 36, at 4.) NYU argues that Plaintiff's payment of her
adult daughter’s tuition does not confer standing and, in its motion to dismiss, provides multiple
exhibits demonstrating that Emily Rynasko’s NYU account was in her own name (not her
mother’s) and that Emily maintained responsibility for keeping her accounts “paid on time and in
full.” (Def. MTD Mem. at 13.) NYU (correctly) maintains that any tuition contract is between
NYU and the adult student, not the student’s parent. (/d.)

Plaintiff fails to allege any creditable theory of standing. Plaintiff does not plausibly allege

that her daughter is a minor child or that she was an intended third-party beneficiary of the contract

 

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 5 of 8

between her daughter and NYU. See Doe v. Univ. of the South, 687 F. Supp. 2d 744, 761 (E.D.
Tenn. 2009) (“It is fairly evident that the ‘payment of tuition does not create a contractual
relationship between parents and a college’ when the parents’ child is over the age of majority”).
Plaintiff argues that “she brings this action to recover payments for pro-rated tuition, access,
programs, and services for which NYU was paid, but failed to deliver” and that she “would not
have paid as much, if any, tuition and fees . .. had she known that the courses would not, in fact
be taught in-person.” (PI.’s Opp’n at 4-5.) But Plaintiff alleges no facts which dictate the
conclusion that she and NYU had a contractual relationship which would entitle her—rather than
her daughter—to in-person instruction, or any other service. While Plaintiff maintains that she
paid her daughter’s tuition, such payment stems from an arrangement between Plaintiff and her
daughter, not a contractual relationship between Plaintiff and NYU. Moreover, any “economic
loss” Plaintiff believes she suffered as a result of NYU’s transition to online courses is also
traceable to the arrangement between mother and daughter. See Metzner v. Quinnipiac Univ., 2021
WL 1146922, at *3—-5 (D. Conn. Mar. 25, 2021); Salerno v. Fla. S. Coll., 2020 WL 5583522, *4
(M.D. Fla. Sept. 16, 2020). Simply put, Plaintiff, not being an NYU student, has suffered no injury

at the hands of NYU.’

 

> At oral argument Plaintiff relied on SM Kids, LLC vy. Google LLC, 963 F.3d 206 (2d Cir. 2020) to argue
that the issue is not one of Article III standing, but rather contractual standing. (Tr. of Oral Argument, Jan
21. 2021, at 142:21-143:15.) In SM Kids, the Second Circuit held that the validity of a trademark
assignment was not a question of Article III standing and, instead, “was one of contractual standing, which
asks .. . whether a party has the right to enforce a contract.” SM Kids, 963 F.3d 206 at 211. “Contractual
standing,” the Second Circuit noted, “is distinct from Article III standing and does not implicate subject-
matter jurisdiction .... Although the question of whether Google breached a contract with SM Kids depends
on whether SM Kids enjoyed a contractual relationship with Google, the existence of such a relationship is
not a prerequisite to a court’s power to adjudicate a breach-of-contract claim.” Ud.) Plaintiff's reliance on
this case is misplaced because Plaintiff has not plausibly alleged the existence, let alone injury due to
breach, of a contract between herself and NYU. As noted above, the contract between NYU and its students
confers no rights upon a parent. Indeed, Plaintiff is not getting the education and does not have any
obligation to pay her daughter’s tuition.

 

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 6 of 8

Once again, this Court, like many others considering parental standing in the context of
college tuition refunds, finds that Plaintiff does not have standing to pursue her claims. See
Romankow, 20-cv-4616, ECF No. 46 at 5-6; see also Espejo v. Cornell Uniy., 2021 WL 810159,
at *2 (N.D.N.Y. Mar. 3, 2021) (collecting cases).

IV. FURTHER AMENDMENT WOULD BE FUTILE

Plaintiff seeks leave to file a Proposed Second Amended Class Action Complaint
(“Proposed SAC”) to add Casey E. Hall-Landers, a student at NYU’s Tisch School, as an unrelated
plaintiff. Because the Proposed SAC does not contain any claims that would survive a motion to
dismiss, amendment would be futile, and Plaintiff's motion is denied. Pettaway v. Nat’l Recovery
Sols., LLC, 955 F.3d 299, 304 (2d Cir. 2020) (An amendment will be “futile” if it could not
withstand a motion to dismiss pursuant to Rule 12(b)(6).)

Plaintiff's Proposed SAC fails to plead any specific promise by NYU to provide
exclusively in-person instruction, and, thus, fails to state a claim for breach of contract. The
Proposed SAC alleges that, prior to the outbreak of COVID-19, Ms. Hall-Landers’s dance cohort
would meet each weekday for three hours in NYU’s dance studio. (Proposed SAC { 29.) Ms.
Hall-Landers further alleges that as a result of NYU’s transition to remote instruction she was
deprived of access to the dance studio, deprived of the ability to obtain in-person feedback from
professors, deprived of physical therapy services related to dance instruction, and had to purchase
her own ballet bar for use at home during remote instruction. (/d. {§[ 28-33.) Ms. Hall-Landers
does not point to any express language promising the “‘certain specified service” of in-person
classes or any language promising access to dance facilities and related service. Baldridge v. State,

293 A.D.2d 941, 943 (3d Dep’t 2002).?

 

3 Regardless of whether the Proposed SAC alleged a specific promise by NYU, the breach of contract claim
would still fail because the claims here are subject to the same disclaimer analyzed in Romankow. Given

6

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 7 of 8

As to fees, Ms. Hall-Landers alleges payment of $1,312 for a Tisch “Registration and
Services Fee.” (Proposed SAC § 27.) Indeed, this is the only specific fee cited in the Proposed
SAC. (/d. J 27, 65.) The conclusory allegation that fees are related to an on-campus experience
falls short of the specific allegations necessary to reflect a promise to provide certain in-person
services in exchange for students paying those fees. But cf Bergeron v. Rochester Inst. of Tech.,
2020 WL 7486682, at *1 (W.D.N.Y. Dec. 18, 2020) (providing specific details of student activity
and health services fees, including the allegation that the university did not offer refunds for those
fees).

The Proposed SAC would also fail to state a claim for unjust enrichment and money had
and received for all of the reasons identified in Zagoria. See Zagoria v. New York University, No.
20-cv-3610 (GBD), at ECF No. 70. The same is true for the conversion claim asserted in the
Proposed SAC. (Proposed SAC 9§ 156-165.) Under New York law, a “cause of action for
conversion cannot be predicated on a mere breach of contract.” Jeffers v. Am. Univ. of Antigua,
125 A.D.3d 440, 443 (1st Dep’t 2015). Here, the conversion claim is premised on the same
allegations as the breach of contract claim. Thus, the conversion claim would not survive a motion

to dismiss. Accordingly, Plaintiff is denied leave to amend.

 

the broad scope of the disclaimer, contained in the Tisch School of the Arts, 2019-2021 Bulletin, it is clear
that NYU expressly reserved the right to change, relocate, and/or modify its course offerings. See Lindner,
2020 WL 7350212 at *8 (dismissing claim premised on statements in course catalog and syllabi where the
university expressly reserved the right to make changes to programs and courses.)

7

 

 

 
Case 1:20-cv-03250-GBD Document 57 Filed 04/21/21 Page 8 of 8

V. CONCLUSION
Defendant’s motion to dismiss the complaint, (ECF No. 31), is GRANTED. Plaintiff's

motion for leave to amend, (ECF No. 48), is DENIED. The Clerk of Court is directed to close the

motions and the case accordingly.

Dated: New York, New York
April 21, 2021

SO ORDERED.

4 : Ne AX
GEPRGBB. DANIELS
United States District Judge

 

 
